The Honorable Claire C. McCaskill Missouri State Auditor State Capitol Building Jefferson City, MO  65101
Dear Auditor McCaskill:
By letter dated June 30, 1999, you submitted to us a fiscal note and fiscal note summary prepared pursuant to Section116.175, RSMo. The fiscal note summary which you submitted is as follows:
  The estimated fiscal impact of this proposed measure on state and local governments is $0.
Pursuant to Section 116.175, we approve the legal content and form of the fiscal note summary. Since our review of the fiscal note summary is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the measure or as the expression of any view regarding the measure.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General